UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1836



ROSARIO A. FIORANI, JR.,

                  Plaintiff – Appellant,

             v.

ALBERT LOWRY,Personally and in his capacity as: Leader agent
for EAI and ES; ENTREPRENEURIAL SYSTEMS, LLC, and/or its
successor(s) and assigns; EDUCATION ADVANCEMENT INSTITUTE,
personally and in his official capacities; ADAM LEVINE,
Esq., personally and in his official capacities Agent for
Lowry, EAI and ES; SETH BERENZWEIG, Esq., personally and in
his official capacity as Agent(s) for Lowry, EAI and ES;
SARAH ZAFFINA, Esq., personally and in her official capacity
as: Agent for Lowry, EAI and ES; DOUGLAS HERNDON, Judge;
DENIS SMITH, Judge, In his personal and official capacities,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:08-cv-00394-JRS)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                               2
PER CURIAM:

               Rosario A. Fiorani, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

We   have      reviewed    the    record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Fiorani       v.    Lowry,   No.     3:08-cv-00394-JRS       (E.D.      Va.,

July 21,    2008).        We    dispense    with    oral    argument     because    the

facts    and    legal     contentions      are    adequately      presented    in   the

materials       before    the    court   and     argument       would   not   aid   the

decisional process.

                                                                              AFFIRMED